Citation Nr: 0511832	
Decision Date: 04/27/05    Archive Date: 05/03/05

DOCKET NO.  03-18 330	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether the child J.L.C. is the veteran's dependent child for 
VA benefit purposes.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. W. Kreindler, Associate Counsel




INTRODUCTION

The veteran served on active duty from October 1968 to April 
1971.

This matter comes to the Board of Veterans' Appeals (Board) 
from a December 2002 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Waco, Texas, which 
determined that the child J.L.C. was not the veteran's 
dependent child for VA benefit purposes.  The veteran filed a 
notice of disagreement in January 2003, a statement of the 
case was issued in June 2003, and a substantive appeal was 
filed in June 2003.


FINDINGS OF FACT

1.  J.L.C. was born in June [redacted], 2001.

2.  J.L.C. is not the biological child, adopted child, or 
stepchild of the veteran.


CONCLUSION OF LAW

The criteria for recognition of J.L.C. as the veteran's 
dependent child for VA benefit purposes have not been met.  
38 U.S.C.A. § 101(4), 1115, 5107 (West 2002); 38 C.F.R. 
§ 3.57 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  Under the VCAA, VA has a duty to notify the 
veteran of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veteran Claims 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet. App. 112 
(2004), in which the Court continued to recognize that 
typically a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, in September 2002, 
the veteran submitted a Declaration of Status of Dependents.  
In December 2002, the RO denied the claim for dependency, and 
the veteran noted his disagreement.  The June 2003 statement 
of the case contained the provisions of the VCAA.  The 
veteran perfected his appeal in June 2003.  In July 2003, a 
VCAA letter was issued to the veteran.  This letter 
effectively notified the veteran of what information and 
evidence is needed to substantiate his claim, as well as what 
information and evidence must be submitted by the claimant, 
what information and evidence will be obtained by VA, and the 
need for the claimant to submit any evidence in his 
possession that pertains to the claim.   

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless.  Although the 
notice provided to the veteran in July 2003 was not given 
prior to the first AOJ adjudication of the claim, the notice 
was provided prior to certification of the veteran's claim to 
the Board.  The contents of the notice fully complied with 
the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  The claimant has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices.  Therefore, to decide 
the appeal would not be prejudicial to the claimant.  

The VCAA also provides that VA has a duty to assist claimants 
in obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In this case, the 
veteran has submitted a copy of J.L.C.'s birth certificate, 
social security card, and documentation from the Texas 
Department of Protective and Regulatory Services.  There is 
no indication of relevant, outstanding records which would 
support the veteran's claim.  38 U.S.C.A. § 5103A(c); 
38 C.F.R. § 3.159(c)(1)-(3).  

For all the foregoing reasons, the Board concludes that VA's 
duties to the veteran have been fulfilled with respect to the 
issue on appeal.

Analysis

The veteran seeks to establish J.L.C. as his dependent child 
for VA benefits purposes.  If a veteran is receiving VA 
disability compensation at the rate of at least 30 percent, 
as is true in the present case, additional compensation may 
be awarded for dependents, including children.  38 U.S.C.A. 
§ 1115.

The term "child" of the veteran is defined, for VA 
purposes, as an unmarried person who is a legitimate child, a 
child legally adopted before the age of 18 years, a stepchild 
who acquired that status before the age of 18 years and who 
is a member of the veteran's household or was a member of the 
veteran's household at the time of the veteran's death, or an 
illegitimate child.  In addition, the "child" must also be 
someone:  (1) who is under the age of 18 years; or (2) who, 
before reaching the age of 18 years became permanently 
incapable of self-support; or (3) who, after reaching the age 
of 18 years and until completion of education or training 
(but not after reaching the age of 23 years) is pursuing a 
course of instruction at an approved educational institution.  
38 U.S.C.A. § 101(4); 38 C.F.R. § 3.57(a).

In the present case, J.L.C.'s birth certificate indicates 
that she was born in June 2001, therefore, she is under the 
age of 18 years.  Her birth certificate contains the name of 
her mother and father.  The veteran does not contend, and the 
evidence does not suggest, that J.L.C. is the veteran's 
biological child or his stepchild.  The veteran has stated 
that J.L.C. is his granddaughter.  Thus, the sole question is 
whether J.L.C. qualifies as the veteran's adopted child.

For VA purposes, the term "adopted child" means a child 
adopted pursuant to a final decree of adoption, a child 
adopted pursuant to an unrescinded interlocutory decree of 
adoption while remaining in the custody of the adopting 
parent (or parents) during the interlocutory period, and a 
child who has been placed for adoption under an agreement 
entered into by the adopting parent (or parents) with any 
agency authorized under law to so act, unless and until such 
agreement is terminated, while the child remains in the 
custody of the adopting parent (or parents) during the period 
of placement for adoption under such agreement.  38 C.F.R. 
§ 3.57(c).

In support of his claim, the veteran has submitted 
documentation from the Texas Department of Protective and 
Regulatory Services.  The document indicates that J.L.C. was 
placed in the custody of the veteran and his wife in December 
2001.  The veteran and his wife are considered the child's 
caregiver under terms and conditions to include daily care, 
education, travel, photographs and videotapes, medical, and 
confidentiality.  The document also indicates that they must 
permit the child and the child's family to maintain contact 
through direct visitation, telephone calls, mail and gifts.  
In the veteran's notice of disagreement and substantive 
appeal, he stated that he was required to provide food, 
clothes, and support until the child is 18 years of age.

In reviewing the claim, the Board does not dispute any of the 
facts as presented by the veteran.  Nevertheless, the 
veteran's status as custodian of J.L.C. does not qualify the 
child as a dependent child for VA benefits.  38 C.F.R. 
§ 3.57.  The criteria by which a child is recognized as the 
adopted child of the veteran have not been met in the present 
case.  The veteran has not presented a final decree of 
adoption, an unrescinded interlocutory decree of adoption, or 
an adoption agreement issued by any agency authorized under 
law to so act.  The veteran has also not asserted that any 
such documents exist.  Although the Board acknowledges the 
veteran's physical, financial and medical support of J.L.C, 
such actions do not qualify J.L.C. as the veteran's dependent 
child for VA benefit purposes.  As such, establishment of 
J.L.C. as the veteran's dependent child must be denied, as no 
evidence has been presented that J.L.C. is the veteran's 
adopted child.  


ORDER

The appeal is denied.



	                        
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


